Citation Nr: 1642140	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hereditary hemochromatosis (also claimed as high iron) due to herbicide exposure or to a service connected disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1954 to August 1954 and subsequent periods of active duty with the Air National Guard from June 1955 through September 1984.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board in August 2015 and April 2016.  In August 2015, the Board remanded the above issue for further development.  The Board remand was not substantially complied with and the case was remanded by the Board a second time in April 2016 for additional development.  That development has taken place to the extent possible, and the case is now before the Board again. 

The Veteran appeared before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not show an in-service event, injury, or disease related to the Veteran's hereditary hemochromatosis. 

2.  The Veteran's hereditary hemochromatosis did not manifest until 2009, 25 years after his separation from the military.

3.  The Veteran's hereditary hemochromatosis was not aggravated by the Veteran's service-connected disabilities, to include type II Diabetes Mellitus and Coronary Artery Disease. 


CONCLUSION OF LAW

The criteria for service connection for hereditary hemochromatosis have not been met.  28 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in April 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain records regarding the Veteran's treatment for hemochromatosis and to obtain a medical opinion on whether the Veteran's service-connected disabilities aggravate the Veteran's hemochromatosis.  In April 2016, the AOJ sent a letter to the Veteran requesting that he identify any additional relevant records regarding his treatment for hemochromatosis.  The Veteran did not respond.  As such, there were no additional relevant records to obtain.  The AOJ also obtained an addendum opinion on the effect of the Veteran's service-connected disabilities on his hemochromatosis.  These action constitute substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in October 2011 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are associated with the Veteran's claims file.  In April 2016 VA requested that the Veteran identify any additional relevant treatment records.  He did not respond.  The Board finds that there are no additional unidentified relevant records based on his lack of response.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Veteran was afforded a VA examination in October 2015 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The October examination report did not address whether the Veteran's service-connected disabilities had aggravated his hereditary hemochromatosis.  Upon remand an addendum opinion was obtained to address that issue in May 2016.  The combination of the examination and the addendum opinion are adequate as they address the relevant medical history of the Veteran, included a physical examination, and provided opinions that were supported by the record.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide this claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When determining service connection, a presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

The presumption of soundness also applies to congenital diseases that are not noted upon entry into service.  Quirin v. Shinseki, 22 Vet. App. 390   (2009).  Accordingly, service connection may be granted for congenital hereditary diseases that either first manifest during service, or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43, 253 (1990).  "Only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  This must be determined in each case based on all the medical evidence of record.  Id.

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin v. Shinseki, 22 Vet. App. 390   (2009) (holding that the presumption of soundness does not apply to congenital defects).

Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in the precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration." Id.  The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395   (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable").

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here the Veteran has claimed that his hereditary hemochromatosis was incurred in service.  In particular he has stated that it was caused by exposure to herbicides.  

As a preliminary matter, the Board finds that the Veteran's hereditary hemochromatosis is a disease, not a defect, under the applicable provisions mentioned above.  The October 2015 VA examiner noted that hereditary hemochromatosis generally does not manifest with symptoms until later in life.  This indicates that it is not a static condition and is capable of getting worse.  Thus it disease and may be subject to service connection.

The evidence is sufficient to support the first Hickson element of service connection.  The Veteran has hereditary hemochromatosis.  The Veteran was diagnosed with hereditary hemochromatosis in 2009.  However, as noted above, having a current disability alone is not sufficient to support a claim for service connection.  The current disability must be related to the Veteran's active military service. 

It is necessary to consider the hereditary nature of the Veteran's disease.  In the April 2016 remand, there was a discussion about whether the Veteran's disease was appropriately classified as hereditary.  Upon reconsideration, the Board finds the preponderance of the evidence supports the classification of the Veteran's disease as hereditary.  There are repeated diagnoses of hereditary hemochromatosis throughout the Veteran's treatment records, including the original diagnosis in 2009 and the October 2015 VA examination report.  These diagnoses are made by medical professionals with experience and expertise in the field of medicine, and are thus competent to draw such conclusions.  The Veteran has contended that his condition is not hereditary, however, the record does not reflect that the Veteran has any specialized training or experience that would render him competent to opine such a fact.  There is also an unidentified source in a July 2012 VA Form 21-4138 that indicated the Veteran's case was somewhat unusual for hereditary hemochromatosis as he is a heterozygote.  Even if this source could be identified as competent to draw such an opinion, the source ultimately concluded the Veteran had hereditary hemochromatosis.  Thus, all credible and competent evidence supports that the Veteran's hemochromatosis is hereditary. 

The Veteran's hereditary hemochromatosis was not noted at his entry examination.  Thus, even though the disease is hereditary, he is entitled to a presumption of soundness.  This means that absent clear and convincing evidence, the Veteran's condition is not considered to have preexisted his active service.  As explained above, a hereditary disease is not considered to exist until symptomatology or pathology is present.  Here there is no evidence that indicates that the symptomatology or pathology of hereditary hemochromatosis existed prior to the Veteran's enlistment.  Therefore, for the purposes of establishing service connection, the Veteran's hereditary hemochromatosis did not preexist service. 

As the Veteran's hereditary hemochromatosis is not considered to have preexist service it is necessary to consider whether the disease was incurred in, caused, or related to the Veteran's active service.  

Here the preponderance of the evidence is against finding the Veteran's hereditary hemochromatosis was incurred during active service.  In accordance with VAOPGCPREC 67-90, the disease will not be considered to have existed unless there is symptomatology or pathology of the disease.  55 Fed. Reg. 43,253 (1990).  The October 2015 VA examiner noted that the Veteran's service treatment records did not show any evidence of hemochromatosis symptoms during active service.  The VA examiner is trained in the field of healthcare and is competent to render such an opinion.  Further, the record supports the VA examiner's opinion.  The Veteran's service treatment records do not contain a diagnosis of hemochromatosis.  The Veteran was not diagnosed until 2009.  It is also notable that the Veteran's medical treatment records from 2008, a year prior to the diagnosis, did not indicate the Veteran was experiencing hemochromatosis.  Thus a preponderance of the evidence is against finding the Veteran's hereditary hemochromatosis was incurred during active service. 

The Veteran has argued that his condition was a result of herbicide exposure.  Hemochromatosis is not a condition that is presumptively linked to herbicide exposure in 38 C.F.R. § 3.307 (2015).  This means that there must direct evidence that links the Veteran's herbicide exposure to his hemochromatosis.  Here there is no credible or competent evidence to support such a conclusion.  The Veteran has made lay statements that allege a causal connection.  However, the record does not indicate the Veteran has any specialized training or experience related to the medical field.  Therefore, he is not competent to render such an opinion.  Further, the VA examiner in October 2015, opined that there is no known connection between herbicide exposure and hemochromatosis.  As noted above the VA examiner is competent to render such an opinion.  This opinion is not contradicted by the record and is supported by the evidence that the condition is hereditary and that the normal manifestation of the condition is usually delayed.  Therefore, the Board gives this evidence considerable weight, and finds that the preponderance of the evidence is against finding the Veteran's hemochromatosis is causally related to herbicide exposure. 

The Board has also considered whether the Veteran's service aggravated, or accelerated the course of the Veteran's hereditary hemochromatosis.  The October 2015 VA examiner opined that the Veteran's hereditary hemochromatosis was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner supported this opinion by stating that the Veteran's condition followed the normal progression, which is to not manifest with symptoms until later in life, at age 50 or older.  The Veteran's condition was not diagnosed until 2009 and a 2006 blood test showed no evidence of the disease when the Veteran was over the age of 50.  There is no competent, credible evidence that conflicts with the examiner's opinion.  Thus a preponderance of the evidence is against finding the Veteran's hereditary hemochromatosis was aggravated or accelerated beyond the normal course of the disease by his active duty service.   

Finally, the Board notes that the Veteran is service connected for diabetes mellitus and coronary artery disease.  If these conditions were to have caused the manifestation of the Veteran's hemochromatosis or aggravated it beyond the natural course of the disease it would establish a causal connection to the Veteran's active service.  Here, however, the evidence does not establish secondary causation or aggravation by the Veteran's service-connected disabilities.  This was the subject of the April 2016 remand.  Upon remand, the October 2015 examiner was asked for an addendum opinion.  In the May 2016, the examiner opined that it was less likely than not that the Veteran's service-connected disabilities caused or aggravated the Veteran's hemochromatosis.  The examiner supported this opinion by noting that there is no supportive medical literature that shows a link between diabetes mellitus or coronary artery disease and hemochromatosis.  Further, the examiner stated that after review of the Veteran's treatment records there was no evidence that either the diabetes mellitus or coronary artery disease aggravated the Veteran's hemochromatosis.  As this opinion is supported by a well-reasoned rationale that is not contradicted by the record, the Board affords it great weight.  Therefore, a preponderance of the evidence is against finding the Veteran's hemochromatosis was aggravated or caused by his service-connected disabilities. 







	(CONTINUED ON NEXT PAGE)

In review, the preponderance of the evidence is against finding a causal connection between the Veteran's active service his hereditary hemochromatosis  Therefore, the Board must find that the Veteran is not entitled to service-connection for his hemochromatosis. 


ORDER

Entitlement to service connection for hereditary hemochromatosis (also claimed as high iron) due to herbicide exposure or to a service connected disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


